              I   Elnaz Masoom (SBN 266106)
                  John Nguyen (SBN 282866)
             2    MASOOM LAW FIRM, P.C.
             3    1625 The Alameda, Suite 700
                  San Jose, CA 95126
             4    Tel: 408.559.3191
             5    Attorneys for Plaintiff, RON CAVIANI
             6
                                              UNITED STATES DISTRICT COURT
             7                             NORTHERN DISTRICT OF CALIFORNIA
             8
             9
                    RON CAVIANI                                 Case No. 19-CV-01645-EMC
            10
   LI                                        Plaintiff,         STIPULATION OF DISMISSAL
   o!
   o�
            11
                    vs.
            12
   l/) �
   <( <
            13      MENTOR GRAPHICS CORPORATION
   21               and DOES 1 THROUGH 20, inclusive,



@)::
                                            Defendants.

            16
            17
            18    IT IS HEREBY STIPULATED by and between the parties to this action through their designated
            19    counsel that the above-mentioned action be and hereby dismissed with prejudice.
            20
            21
            22
            23
            24
            25
            26
            27
            28

19-CV-01645-EMC                            STIPULATION OF DISMISSAL AND [PROPOSED] ORDER
   MLF-A0002                                                    - 1-
                  1                                                               MASOOM LAW FIRM, P.C.
                  2
                  3   Dated: May   t,-f6, 2021
                                                                                                   , sq.
                  4                                                                            uyen, Esq.
                                                                                     Attome s for Plaintiff
                  5                                                                  RONCAVIANI
                  6
                  7
                                                                                  LITTLER MENDELSON, P.C.
                  8

                  9
                      Dated: June 7, 2021                              By: ________
              10                                                           Gregory K. Iskander, Esq.
    21                                                                    Michael W. Nelson, Esq.
    o!        11                                                           Attorneys for Defendants
    o�
    l/) �
              12
                                                             TES D
                                                                  ISTRIC  NIENTOR
                                                                        TCORPORATION
                                                                                      GRAPHICS
                                                                          C
    <{ �      13                                           TA
    21
                                                                                      O
                                                      S




                                                                                       U
                                                     ED




                                                                        TED             RT
                                                 UNIT




@)::
                                                                   GRAN
                                                                                               R NIA
              16                                                                      en
                                                                              d M. Ch
                                                 NO




                                                                       dwar
              17                                               Judge E
                                                                                               FO
                                                   RT




                                                                                           LI




              18                                          ER
                                                     H




                                                                                       A




                                                               N                           C
              19                                                                 F
                                                                   D IS T IC T O
                                                                         R
              20
              21
              22
              23
              24
              25
              26
              27
              28

l 9-CV-01645-EMC                                 STIPULATION OF DISMISSAL AND [PROPOSED] ORDER
  lv1LF - A0002                                                       -2-
